Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I claims 1-30, without traverse, filed January 31, 2022, is acknowledged and has been entered.  Claims 31-43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-43 are pending.  Claims 1-30 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/044171 filed 7/27/2017, is July 29, 2016 which is the filing date of Provisional Application Number 62/368,672 from which the benefit of priority is claimed. 

Information Disclosure Statement
4.	The listing of references in the specification in pages 51-56 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting, “LILRB.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 1 is vague and indefinite in reciting. “wherein a change in the level of LILRB activation as compared to a reference level indicates the candidate compound is a modulator of LILRB” because “change” and “reference” are subjective terms lacking a comparative basis for defining their metes and bounds.
	Claim 4 is indefinite in reciting, “LAIR-1”, “PirB”, and “gp49B1.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 6 is indefinite in reciting, “MHC1”, “ApoE”, and “LFA-1.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims. See also claim 7.
Claim 14 is indefinite in reciting, “CCL2”, “CCL4”, “CCL5”, “IL-6R”, “IL-8R”, “gp130”, “OSM”, “TIMP-1/2”, “TNF-R1/II”, and “µPAR promoter.”
Claim 16 is indefinite in reciting, “GFP”, “YFP”, and “RFP.”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6, 8-13, 15-22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (A motif in LILRB2 critical for Angptl2 binding and activation. Blood 124 (6): 924-936 (August 2014)) IDS.
Deng et al. teach the invention essentially as disclosed and claimed. Deng et al. disclose a method of identifying (screening) a modulator of leukocyte immunoglobulin-like receptor B (LILRB) activation (Abstract; p. 925, left col. 2nd, 3rd full ¶s to right col.).
The method comprises a) contacting a chimeric LILRB2/PILRβ reporter cell having chimeric receptors, in this case a T cell hybridoma, with a ligand that binds to and activates LILRB2 receptor (Angptl/LILRB2 interaction) and anti-LILRB2 antibody (candidate modulator substance) capable of modulating LILRB2 activation. LILRB2 receptor also includes its mouse ortholog paired Ig-like receptor (Pirβ) and the ligand is angiopoietin-like protein (Angptl) (Abstract; p. 924 left & right cols.; p. 925, left col. 1st & 2nd full ¶s). Deng et al. teach that the chimeric receptors consisting of individual or all Ig domains or their mutants of the extracellular domain of LILRB2 and the transmembrane and intracellular (cytoplasmic) domains of activating paired Ig-like receptor β (PILRβ) were infected into mouse T-cell hybridoma cells carrying a nuclear factor of activated T cells (NFAT) green fluorescent protein (GFP: fluorescent detectable label) reporter gene and DAP12 using a retroviral expression vector; hence, the receptor cell expresses a reporter gene that encodes GFP that is operably linked to NFAT promoter regulated by activation of the receptor (p. 925, left col. 2nd full ¶; Figure 1A). The anti-LILRB2 antibodies being tested as candidate modulator substances are either anti-LILRB2 polyclonal antibody (pAb BAF2078) or anti-LILRB2 monoclonal antibody (mAb 16-5149-85) that are linked (coated) to a substrate (96-well plate) (p. 925, left col. 1st, 2nd, 3rd full ¶s to right col.). The method further comprises b) detecting a level of LILRB2 activation in the T cell hybridoma reporter cell; wherein a change in the level of LILRB2 activation as compared to a reference level indicates that the candidate substance is a modulator of LILRB2 activation. Detection comprises GFP fluorescence analysis using flow cytometry (p. 925, left col. 1st, 2nd, 3rd full ¶s to right col.). 
Deng et al. teach detecting the level of LILRB activation using immobilized Angptl and/or multimerized Angptl based on the morphology of the cells such as even distribution of LILRB2 on the cell membrane that shows a ring-like shape under confocal microscope or a spot-like shape of signaling activated cells in the presence of immobilized antibodies (p. 925, right col. 3rd full ¶; p. 927, left col. 1st full ¶). Deng et al. teach obtaining a reference level wherein the reporter cell is contacted with only Angptl and GFP and analyzed using flow cytometry (p. 925, left 2nd full ¶; Figure 1B). Deng et al. teach using the chimeric receptor reporter system to detect an increased level of LILRB2 activation (agonist) or a decreased level of LILRB2 activation (antagonist, inhibitor, blocked activation) in the T cell hybridoma reporter cell in the presence of the pAb BAF2078 antibody or the mAb 16-5149-85 antibody; to thus, indicate whether each of the antibodies is an agonist or an antagonist (higher binding affinity) (Abstract; p. 925, left col. 2nd, 3rd full ¶s to right col.; p. 927, left col. 1st full ¶).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (Blood 124 (6): 924-936 (August 2014)) in view of Chiofalo et al. (Subclass specificity of the Fc receptor for human IgG on K562. Cell Immunol 114 (2): 272-81 (July 1988)) (Abstract) IDS.
Deng et al. is discussed supra. Deng et al. differ from the instant invention in failing to teach that the candidate substance is linked to a cell expressing FcR.
Chiofalo et al. teach an erythroleukemic cell line K561 that bears a 40-kDa Fc receptor (Fc gamma RII) which is serologically related to and has a similar molecular weight as the Fc gamma R present in leukocytes. The K562 cell Fc gamma R shows specificity for linkage to human IgG subclass antibody (i.e. candidate substance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute the well substrate taught by Deng to which the antibody is linked with a cell expressing FcR as taught by Chiofalo because Chiofalo taught that cells expressing FcR such as the K562 having specificity to human IgG antibodies have beneficial use with chimeric cell receptor reporter systems in studying interaction of LILRB with a ligand and a modulator such as taught by Deng. 

Allowable Subject Matter
8.	Claims 5, 7, 14, and 26-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. 	Claims 5, 7, 14, and 23-26 are free of the prior art of record.
The prior art of record fails to teach or fairly suggest a method of identifying a modulator of leukocyte Ig-like receptor B4 (LILRB4, ILT3, LIR-5, CD85k) activation comprising: (a) contacting a reporter cell that expresses a receptor with a ligand that binds to and activates LILRB4 and a candidate substance; wherein the reporter cell expresses a reporter gene that encodes a detectable protein label and is operably linked to a promoter regulated by activation of the receptor, wherein the receptor is LILRB4, and the ligand of LILRB4 is apolipoprotein E (ApoE) or leukocyte function associated antigen 1 (LFA-1, CD18); and (b) detecting a level of LILRB4 activation in the reporter cell, wherein a change in the level of LILRB4 activation as compared to a reference level indicates that the candidate substance is a modulator (modulates, increases, decreases) of LILRB4 activation.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	CN 104225627 teaches the function and application of LILRB4 in treatment of atherosclerosis (Abstract).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 17, 20227.